—In a negligence action to recover damages for personal injuries, the defendants Brooklyn Union Gas Company, Hallen Construction Company and New York Paving, Inc. separately appeal, as limited by their briefs, from so much of an order of the Supreme Court, Kings County (Bernstein, J.), dated March 16, 1992, as denied their respective motions for summary judgment dismissing the *470amended verified complaint and all cross-claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
We agree with the Supreme Court that an award of summary judgment in favor of any of the appellants would be inappropriate on this record. Indeed, there are some conflicts between the documentary evidence and the deposition testimony submitted by the appellants, and the appellants have failed to demonstrate as a matter of law that they were not responsible for the performance of construction work in the area of the roadway where the plaintiff’s accident occurred (see generally, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Accordingly, the motions for summary judgment were properly denied. Sullivan, J. P., Joy, Friedmann and Gold-stein, JJ., concur.